Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-8, 10-18, and 20-22 are allowable over the prior art of record because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Chat Do, can be reached at the following telephone number: (571) 272-3721. 
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            May 3, 2022